Citation Nr: 1448669	
Decision Date: 11/03/14    Archive Date: 11/10/14

DOCKET NO.  12-02 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to September 29, 2002, for the grant of service connection for coronary artery disease.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel

INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970.

This matter is on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified before the undersigned in March 2014.  A transcript of the hearing is of record.

This appeal includes documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  Through the Veteran's written statements, a claim for service connection for coronary artery disease may be inferred as part of his formal claim submitted on September 29, 2003, and there are no communications prior to this date reflecting an informal claim for benefits.  

2.  The grant of service connection for coronary artery disease was based on a liberalizing law, and the evidence indicates that coronary artery disease was clinically diagnosed more than one year before the date of the Veteran's formal claim.  

3.  An effective date of one year prior to the formal date of claim is the earliest effective date allowable based when service connection is granted based on a liberalizing law.  



CONCLUSION OF LAW

The criteria for the assignment of an effective date prior to September 29, 2002, for the grant of service connection for coronary artery disease have not been met.  38 U.S.C.A. §§ 1502, 1521, 5103, 5103A, 5110(a) (West 2002); 38 C.F.R. §§ 3.1(r), 3.307, 3.309(e), 3.114, 3.400, 3.816 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is currently service-connected for coronary artery disease, with a 100 percent disability rating, effective September 29, 2002.  He has disagreed with this effective date, asserting that his benefits should be effective from when his coronary artery disease was first identified in approximately 1994.  

In general, the effective date for the grant of service connection based upon an original claim or a claim reopened after final disallowance is either the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service, or the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(b)(1) (West 2002); 38 C.F.R. § 3.400(b) (2014).

For effective date purposes, a claim is a formal or informal written communication identifying and requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2014).  Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris, may be considered an informal claim.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2014); Norris v. West, 12 Vet. App. 413, 421 (1999).

However, 38 C.F.R. § 3.400(b) is subject to two exceptions.  First, if service connection is granted pursuant to a liberalizing law, the effective date of the award will be the date the liberalizing law is enacted, given that the claim is received within one year after the date of enactment.  If the claim is received greater than one year from the date of enactment, benefits may be authorized for a period of up to 1 year prior to the date of administrative determination of entitlement.  38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114 (2014).  In order to be eligible for a retroactive award, the claimant must show that all eligibility criteria for the benefits existed at the time of the effective date of the law or administrative issue and continuously thereafter.  Id.  

The second exception exists for awards based on presumptive service connection established under the Agent Orange Act of 1991.  As is relevant here, coronary artery disease was included as a presumptive Agent Orange disease under 38 C.F.R. § 3.309(e), which was made effective by VA as of August 31, 2010.  While the effective date of such an award can be made effective no earlier than the date VA issued the regulation authorizing the presumption, Federal Courts have created an exception to the generally applicable rules in 38 U.S.C.A. § 5110(g) and 38 C.F.R. § 3.114.  See Nehmer v. United States Veterans Admin., 712 F. Supp. 1404, 1409 (N.D. Cal. 1989) (Nehmer I).  These Court decisions, which were later codified in 38 C.F.R. § 3.816, define a "Nehmer class member" to include a Veteran who has, or died from, a covered herbicide disease.  38 C.F.R. § 3.816(b)(1)(i), (b)(2)(i). 

The relevant regulations, 38 C.F.R. § 3.816 provides for situations where the effective date can be earlier than the date of the liberalizing law, assuming a "Nehmer class member" has been granted compensation from a covered herbicide disease.  Specifically:

* If VA grants a claim for service connection for a covered herbicide disease, and a service connection for the same disorder was denied in a decision issued between September 25, 1985 and May 3, 1989, the effective date of the award will be (1) the date VA received the claim on which the prior denial was based or (2) the date the disability arose, whichever is later. 
* If VA grants a claim for service connection for a covered herbicide disease, and had not been adjudicated by VA until after May 3, 1989, but before the date the regulation was amended, the effective date of the award will be (1) the date such claim was received by VA or (2) the date the disability arose, whichever is later. 

See 38 C.F.R. § 3.816 (2014).  

Factual Background

In order to consider this case, a review of the relevant facts is necessary.  The Veteran served on active duty from June 1968 to June 1970, which included service in the Republic of Vietnam.  In general, a veteran who served on active duty in the Republic of Vietnam from January 9, 1962 to May 7, 1975, shall be presumed to have been exposed to an herbicide agent containing dioxin or 2,4-dichlorophenoxyacetic acid.  Exposure for such veterans typically involves exposure to herbicides such as Agent Orange.

If a veteran was exposed to a herbicide agent during active military, naval, or air service, service-connection is warranted on a presumptive basis for a number of specific diseases, so long as if the requirements of 38 C.F.R. § 3.307(a) are met even if there is no record of such disease during service.  38 C.F.R. § 3.309(e) (2014).  

In a claim submitted to VA on September 29, 2003, the Veteran sought entitlement to service connection for diabetes mellitus as due to his toxic herbicide exposure.  As diabetes mellitus had been listed in 38 C.F.R. § 3.309(e) since 2001, service connection was granted for this disorder on a presumptive basis in a May 2004 rating decision.  Since the addition of diabetes mellitus into 38 C.F.R. § 3.309(e) constituted a "liberalizing law," and since there was evidence of diabetes mellitus well before the date of the Veteran's claim, an effective date of September 29, 2002, was assigned.  See 38 C.F.R. § 3.114 (If the claim is received greater than one year from the date of enactment of the liberalizing amendment, "benefits may be authorized for a period of 1 year prior to the date of administrative determination of entitlement").  
However, in a letter received by VA on June 2, 2004, the Veteran requested that a claim for service connection for coronary artery disease be added to his underlying claim as secondary condition to his now service-connected diabetes mellitus.  In an August 2004 rating decision, he was granted service connection for this disorder, with a 100 percent disability rating, effective June 2, 2004, the date of his claim.  

After the Federal Court's determination in Nehmer, the RO sent the Veteran a letter in March 2011 informing him that it was conducting a special review of his claims folder in light of that revision.  See Nehmer v. Dept. of Veterans Affairs, 494 F.3d 846, 849 (Fed. Cir. 2007).  Following a review of the relevant evidence, the RO issued a rating decision in June 2011, determining that the Veteran's coronary artery disease was secondary to his diabetes mellitus and, since diabetes mellitus was granted under a liberalizing law, both should have the same effective date.  As a result, effective date for the grant of service-connection for coronary artery disease was adjusted to September 29, 2002.  This is the effective date the Veteran appeals.  

Analysis

Based on the evidence of record, the Board determines that an effective date prior to September 29, 2002, is not warranted.  As an initial matter, the Veteran's first explicit claim seeking service connection for coronary artery disease was received by VA on June 2, 2004.  However, according to the June 2011 rating decision, the RO determined that a claim for coronary artery disease should have been inferred in the previous claim the Veteran submitted on September 29, 2003.  The interpretation that a formal claim for coronary artery disease was inferred in the September 29, 2003, claim is one that is favorable to the Veteran, and it would be prejudicial to the Veteran to rebut the RO's determination.  See Murphy v. Shinseki, 26 Vet. App. 510 (2014) (an award or increase of disability compensation carries with it substantive rights and procedural safeguards that cannot be easily discarded in the name of de novo Board adjudication).  Therefore, the formal date of claim for coronary artery disease is September 29, 2003. 

The date of receipt of the claim having been established, the Board has also reviewed whether there is any evidence of intent to file a claim for benefits in the year prior to September 29, 2003.  In this regard, a review of the record fails to show that the RO received a claim or informal written communication indicative of the Veteran's desire to seek service connection for his coronary artery disease.  Therefore, the proper effective date of his claim should be September 29, 2003.  38 C.F.R. § 3.400 (2014).  

Next, the Board considers whether either of the two exceptions to 38 C.F.R. § 3.400 apply.  First, regarding whether the Veteran's effective date should be adjusted based on a liberalizing law under 38 C.F.R. § 3.114, the RO determined in a June 2011 decision that when an effective date is assigned for a given disorder based on a liberalizing law, this same effective date may also be assigned for all disorders that are secondary to the originally service-connected disorder.  

Since the Veteran's coronary artery disease had been present since at least 1994, an effective date of one year prior to the date of administrative determination was warranted, and an effective date of September 29, 2002 was assigned.  Since this is the earliest date allowable under 38 C.F.R. § 3.114, an effective date prior to September 29, 2002 is not warranted on this basis.  

As for the requirements of 38 C.F.R. § 3.816, this section is inapplicable in this case, despite the fact that coronary artery disease was eventually added as a toxic herbicide-related disease in 2010.  In this case, the Veteran was never denied service connection for coronary artery disease.  Rather, his first (and only) claim for coronary artery disease was granted in August 2004, and well before 38 C.F.R. § 3.309(e) was amended to include this disorder.  Thus, the Veteran has never been prejudiced by being denied service-connection for a claim that would have later been warranted.  Therefore, an effective date prior to September 29, 2002, is not warranted on this basis.  

In conclusion, the Board determines that the formal date of the Veteran's claim was September 29, 2003, and there is no evidence of an informal claim in the year prior to this date.  Moreover, he has already been granted the earliest effective date allowable under the liberalizing law exception described in 38 C.F.R. § 3.114.  As such, the effective date of the Veteran's service-connected coronary artery disease can be no earlier than his currently assigned date of September 29, 2002, and effective date prior to this is not warranted.

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Here, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required, and none is found by the Board.  Specifically, in a March 2011 letter, he was specifically notified that the effective dates of his claims would be reviewed, and that he was specifically offered the opportunity to submit any additional documentation regarding his disabilities.  Therefore, additional notice is not required and any defect in notice is not prejudicial.  See Shinseki v. Sanders, 556 U.S. 396 (2009).

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014).  After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Notably, the Veteran did not submit any additional information supporting an earlier effective date, nor did he inform VA of any records that may be outstanding.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

An effective date prior to September 29, 2002, for the grant of service connection for coronary artery disease, is denied  



____________________________________________
SUSAN J. JANEC
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


